As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedules of Investments. Al Frank Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 96.26% CONSUMER DISCRETIONARY - 14.41% Auto Components - 1.87% Cooper Tire & Rubber Co. $ Hotels, Restaurants & Leisure - 0.92% Royal Caribbean Cruises Ltd. (b) Household Durables - 3.29% M.D.C. Holdings,Inc. Whirlpool Corp. Leisure Equipment & Products - 1.21% Hasbro, Inc. (c) Media - 3.93% Comcast Corp. - Class A Walt DisneyCo. Specialty Retail - 2.64% Stage Stores, Inc. Staples, Inc. Textiles, Apparel & Luxury Goods - 0.55% Delta Apparel, Inc. (a) Total Consumer Discretionary (Cost $8,182,061) CONSUMER STAPLES - 3.51% Food & Staples Retailing - 1.33% Walgreen Co. Food Products - 2.18% Archer-Daniels-Midland Co. Tyson Foods, Inc. - Class A Total Consumer Staples (Cost $2,127,625) ENERGY - 13.03% Energy Equipment & Services - 2.14% Baker Hughes, Inc. Diamond Offshore Drilling, Inc. (c) Marine Shipping - 1.44% Ship Finance International Ltd. (b)(c) Oil, Gas & Consumable Fuels - 7.91% Apache Corp. Eni S.p.A - ADR (c) Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Total SA - ADR (c) Oilfield Services/Equipment - 1.54% Bristow Group, Inc. Total Energy (Cost $7,410,358) FINANCIALS - 11.39% Capital Markets - 2.35% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Commercial Banks - 4.04% BB&T Corp. TCF Financial Corp. Wells Fargo & Co. Diversified Financial Services - 1.48% JPMorgan Chase &Co. Insurance - 2.27% Protective Life Corp. Prudential Financial, Inc. Real Estate Investment Trusts (REITs) - 1.25% BioMed Realty Trust, Inc. Total Financials (Cost $6,401,997) HEALTH CARE - 12.10% Health Care Equipment & Supplies - 3.77% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) Health Care Providers & Services - 4.18% Aetna, Inc. McKesson Corp. Unitedhealth Group, Inc. Life Sciences Tools & Services - 1.43% Thermo Fisher Scientific, Inc. Pharmaceuticals - 2.72% Abbott Laboratories Novartis AG - ADR Total Health Care (Cost $6,083,705) INDUSTRIALS - 13.25% Aerospace & Defense - 4.65% Engility Holdings, Inc. (a) General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Construction & Engineering - 0.84% Tutor PeriniCorp. (a) Environmental Services - 1.17% Waste Management Inc. Human Resource & Employment Services - 1.34% Manpower, Inc. Machinery - 2.75% Briggs & Stratton Corp. (c) Eaton Corp. Marine - 0.95% Navios Maritime Holdings Inc. (b) Road & Rail - 1.55% Norfolk Southern Corp. Total Industrials (Cost $9,880,909) INFORMATION TECHNOLOGY - 18.07% Communications Equipment - 0.81% Cisco Systems, Inc. Computers & Peripherals - 4.88% Apple Inc. (a) Hewlett PackardCo. Lexmark International, Inc. - Class A (c) Seagate Technology PLC (b) Xyratex Ltd. (b) Electronic Equipment, Instruments & Components - 1.67% Benchmark Electronics, Inc. (a) Ingram Micro, Inc. - Class A (a) Internet Software & Services - 1.18% United Online, Inc. IT Services - 1.52% International Business Machines Corp. Semiconductors & Semiconductor Equipment - 4.06% Alpha & Omega Semiconductor Ltd. (a)(b) Intel Corp. Marvell Technology Group Ltd. Microchip Technology, Inc. Stmicroelectronics N.V. - ADR (c) Software - 3.95% Activision Blizzard, Inc. American Software, Inc. - Class A Microsoft Corp. Total Information Technology (Cost $12,701,321) MATERIALS - 6.27% Chemicals - 2.06% Celanese Corp. - Class A E.I. Du Pont de Nemours and Co. OM Group, Inc. (a) Metals & Mining - 4.21% BHP Billiton Ltd. - ADR Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b)(c) Total Materials (Cost $3,397,981) TELECOMMUNICATION SERVICES - 2.77% Diversified Telecommunication Services - 2.77% Nippon Telegraph & Telephone Corp. - ADR Portugal Telecom, SGPS, S.A. - ADR Total Telecommunication Services (Cost $2,261,980) UTILITIES - 1.46% Multi-Utilities - 1.46% DTE Energy Co. Total Utilities (Cost $942,579) TOTAL COMMON STOCKS (Cost $59,390,516) SHORT-TERM INVESTMENTS - 2.81% Money Market Fund - 2.81% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.08% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $2,304,781) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL - 9.81% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.08% (d) (Cost $8,051,771) Total Investments (Cost ($69,747,068): 108.88% Liabilities in Excess of Other Assets: -8.88% ) NET ASSETS: 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) All or a portion of this security is on loan.Total loaned securities had a market value of $7,799,106 at September 30, 2012. (d) Rate shown is the 7-day yield as of September 30, 2012. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor's Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.33% CONSUMER DISCRETIONARY - 16.17% Auto Components - 1.97% Cooper Tire & Rubber Co. $ Household Durables - 4.25% M.D.C. Holdings,Inc. Whirlpool Corp. Internet & Catalog Retail - 0.89% PetMed Express, Inc. Leisure Equipment & Products - 1.18% Hasbro, Inc. Media - 4.98% Comcast Corp. - Class A Walt DisneyCo. World Wrestling Entertainment, Inc. - Class A Specialty Retail - 2.90% Stage Stores, Inc. Staples, Inc. Total Consumer Discretionary (Cost $1,899,385) CONSUMER STAPLES - 4.48% Food & Staples Retailing - 2.38% Nash Finch Co. Walgreen Co. Food Products - 2.10% Archer-Daniels-Midland Co. Tyson Foods, Inc. - Class A Total Consumer Staples (Cost $670,016) ENERGY - 11.65% Energy Equipment & Services - 1.03% Diamond Offshore Drilling, Inc. Marine Shipping - 1.51% Ship Finance International Ltd. (a) Oil, Gas & Consumable Fuels - 7.90% Apache Corp. Chesapeake Energy Corp. Eni S.p.A - ADR Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Total SA - ADR Oilfield Services/Equipment - 1.21% Bristow Group, Inc. Total Energy (Cost $1,439,562) FINANCIALS - 9.98% Capital Markets - 1.55% Ameriprise Financial, Inc. Commercial Banks - 1.70% BB&T Corp. Diversified Financial Services - 1.39% JPMorgan Chase &Co. Insurance - 2.84% Protective Life Corp. Prudential Financial, Inc. Investment Banks/Brokers - 1.24% Goldman Sachs Group,Inc. Thrifts & Mortgage Finance - 1.26% New York Community Bancorp, Inc. Total Financials (Cost $1,335,510) HEALTH CARE - 10.19% Health Care Equipment & Supplies - 2.86% Baxter International, Inc. Covidien PLC (a) Health Care Providers & Services - 2.85% Aetna, Inc. McKesson Corp. Pharmaceuticals - 4.48% Abbott Laboratories Merck & Co., Inc. Novartis AG - ADR Total Health Care (Cost $1,014,670) INDUSTRIALS - 15.24% Aerospace & Defense - 4.18% Engility Holdings, Inc. (a) L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Environmental Services - 1.32% Waste Management Inc. Human Resource & Employment Services - 1.01% Manpower, Inc. Industrial Conglomerates - 1.20% 3M Co. Machinery - 2.95% Briggs & Stratton Corp. Eaton Corp. Marine - 1.23% Navios Maritime Holdings Inc. (a) Road & Rail - 1.09% Norfolk Southern Corp. Trading Companies & Distributors - 2.26% Aceto Corp. Total Industrials (Cost $1,903,009) INFORMATION TECHNOLOGY - 16.80% Communications Equipment - 2.44% Cisco Systems, Inc. Telefonaktiebolaget LM Ericsson - ADR Computers & Peripherals - 4.32% Lexmark International, Inc. - Class A Seagate Technology PLC (a) Xyratex Ltd. (a) Electronic Equipment, Instruments & Components - 1.08% Corning, Inc. Internet Software & Services - 1.26% United Online, Inc. IT Services - 1.56% International Business Machines Corp. Semiconductors & Semiconductor Equipment - 3.53% Intel Corp. Microchip Technology, Inc. Stmicroelectronics N.V. - ADR Software - 2.61% Activision Blizzard, Inc. Microsoft Corp. Total Information Technology (Cost $2,150,217) MATERIALS - 7.56% Chemicals - 1.38% E.I. Du Pont de Nemours and Co. Metals & Mining - 5.08% BHP Billiton Ltd. - ADR Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Yamana Gold, Inc. (a) Steel - 1.10% Nucor Corp. Total Materials (Cost $833,510) TELECOMMUNICATION SERVICES - 2.65% Diversified Telecommunication Services - 2.65% Nippon Telegraph & Telephone Corp. - ADR Portugal Telecom, SGPS, S.A. - ADR Total Telecommunication Services (Cost $392,722) UTILITIES - 2.61% Electric Utilities - 0.97% Exelon Corp. Multi-Utilities - 1.64% DTE Energy Co. Total Utilities (Cost $349,810) TOTAL COMMON STOCKS (Cost $11,988,411) SHORT-TERM INVESTMENTS - 2.83% Money Market Fund - 2.83% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.08% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $413,178) Total Investments (Cost ($12,401,589): 100.16% Liabilities in Excess of Other Assets: (0.16)% ) NET ASSETS: 100.00% $ ADR - American Depositary Receipt (a)U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of September 30, 2012. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor's Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. Al Frank Funds Notes to Schedule of Investments September 30, 2012 (Unaudited) Note 1 – Securities Valuation The Al Frank Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of September 30, 2012: Al Frank Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
